Citation Nr: 0939370	
Decision Date: 10/16/09    Archive Date: 10/28/09

DOCKET NO.  07-12 407


ORDER TO VACATE

The Board of Veterans' Appeals (Board) may vacate an 
appellate decision at any time upon request of the appellant 
or his or her representative, or on the Board's own motion, 
when an appellant has been denied due process of law or when 
benefits were allowed based on false or fraudulent evidence.  
38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2009).  

In an October 2008 decision, the Board declined to reopen the 
Veteran's claim for entitlement to an effective date earlier 
than June 5, 1991, for the award of service connection for 
coronary artery disease, status-post myocardial infarction 
and coronary artery bypass graft, thereby denying the 
Veteran's claim on appeal.  At the time of that Board 
decision, the record available to the Board reflected that 
the Veteran was represented by the Disabled American Veterans 
(DAV).  Unbeknownst to the Board, the Veteran had previously 
appointed another representative.  In June 2008, at about the 
same time that the file was forwarded by the Regional Office 
(RO) to the Board, the Veteran filed a VA Form 21-22, 
Appointment of Veterans Service Organization as Claimant's 
Representative, appointing the Military Order of the Purple 
Heart (MOPH) as the Veteran's representative.  (It does not 
appear that even DAV was aware of the change in 
representative.  DAV filed a motion to advance the case on 
the Board's docket later that same month and filed a brief on 
appeal the following month.  The Veteran even faxed a 
statement to DAV in September 2008, which DAV in turn 
forwarded to the Board in October 2008.)  

VA regulations provide that only one organization, 
representative, agent, or attorney will be recognized at one 
time in the prosecution of a particular claim.  38 CFR 
14.631(e)(1) (2009).  VA regulations also provide that, 
unless a claimant specifically indicates otherwise, the 
receipt of a new power of attorney executed by the claimant 
and the organization or individual providing representation 
shall constitute a revocation of an existing power of 
attorney.  

Here, the Veteran executed a power of attorney appointing DAV 
as his representative, effective December 4, 2006.  However, 
the Veteran thereafter executed a VAF 21-22 appointing MOPH 
as his new representative, effective June 2, 2008, with no 
indication that the June 2008 appointment did not constitute 
a revocation of DAV representation.  Accordingly, the 
Veteran's June 2008 appointment constituted a revocation of 
DAV's representation.  

In short, the Veteran's duly appointed representative was not 
given opportunity to participate in the proceedings on 
appeal.  This constituted a violation of the process that was 
due the Veteran.  38 C.F.R. § 20.904(a)(1) (2008).  The 
October 2008 Board decision addressing the issue of whether a 
claim of entitlement to an effective date earlier than June 
5, 1991, for the award of service connection for coronary 
artery disease, status-post myocardial infarction and 
coronary artery bypass graft should be reopened, is hereby 
vacated.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

